IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                                            March 9, 2004 Session

                          STEVEN GASS v. STATE OF TENNESSEE

                    Direct Appeal from the Circuit Court for Rutherford County
                                 No. F-53004    J.S. Daniel, Judge



                          No. M2003-01079-CCA-R3-PC - Filed June 25, 2004


The petitioner, Steven Gass, was convicted by a jury in the Rutherford County Circuit Court of rape
of a child, aggravated sexual battery, and attempted rape of a child. The petitioner received a total
effective sentence of thirty-two years incarceration in the Tennessee Department of Correction.
Subsequently, the petitioner filed a petition for post-conviction relief, citing several instances of
ineffective assistance of counsel. After a hearing, the post-conviction court denied the petition, and
the petitioner timely appealed. Upon review of the record and the parties’ briefs, we affirm the
judgment of the post-conviction court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which DAVID H. WELLES and JERRY
L. SMITH , JJ., joined.

Jerry Scott, Murfreesboro, Tennessee, for the appellant, Steven Gass.

Paul G. Summers, Attorney General and Reporter; Elizabeth T. Ryan, Senior Counsel; William C.
Whitesell, Jr., District Attorney General; and Paul Holcombe, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                                      OPINION

                                             I. Factual Background

        The petitioner’s convictions stem from instances of inappropriate sexual contact with his
girlfriend’s daughter. The victim was six years old at the time of the offenses.1 After his convictions
were affirmed on direct appeal, the petitioner, acting pro se, filed a petition for post-conviction relief,


         1
            This court’s opinion on direct appeal affirming the petitioner’s convictions contains a complete recitation of
the facts underlying the petitioner’s convictions. See State v. Steve Gass, No. M2000-02008-CCA-R3-CD, 2002 W L
29477, at **1-3 (Tenn. Crim. App. at Nashville, Jan. 9, 2002).
claiming that he received the ineffective assistance of counsel. The post-conviction court appointed
counsel to represent the petitioner and scheduled an evidentiary hearing.

         At the post-conviction hearing, the petitioner testified regarding multiple allegations of
ineffective assistance.2 As his main complaint, the petitioner claimed that counsel was ineffective
in failing to conduct a rigorous cross-examination of the child victim. Specifically, the petitioner
testified that “[c]ounsel never, never questioned the victim concerning any of the allegations against
me whatsoever. I think he asked her a couple of questions about is your mother in the courtroom and
have you been able to see her the whole time while you were testifying.”

        In response to the petitioner’s allegations, the petitioner’s trial counsel testified at the post-
conviction hearing that in order to elicit testimony from the child victim on direct examination, the
State was forced to ask mainly leading questions. Counsel objected to the leading questions. As a
result of his objections, counsel perceived that he was alienating the jury by attacking the child
victim. Accordingly, after careful consideration, he decided to pursue a strategy which would
hopefully demonstrate that the child victim had been “fed” her testimony. Consequently, counsel
questioned the child victim about with whom she discussed the events that resulted in the charges.
Additionally, counsel noted that the child victim’s trial testimony was substantially less damaging
than her previous statements to police. Therefore, counsel wished to proceed carefully on cross-
examination so as not to “open the door” to the State’s admission of the child victim’s prior
consistent statements.

        At the conclusion of the post-conviction hearing, the post-conviction court denied the
petitioner’s claim for relief. The court determined that counsel made a strategic decision to limit his
cross-examination of the child victim to questions regarding with whom she discussed her trial
testimony. The court found that such strategy was not deficient performance. Additionally, the court
found that the petitioner failed to prove prejudice. On appeal, the petitioner contests this ruling.

                                                      II. Analysis

        To be successful in his claim for post-conviction relief, the petitioner must prove all factual
allegations contained in his post-conviction petition by clear and convincing evidence. See Tenn.
Code Ann. § 40-30-110(f) (2003). “‘Clear and convincing evidence means evidence in which there
is no serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim. App. 1999) (quoting Hodges v. S.C.
Toof & Co., 833 S.W.2d 896, 901 n.2 (Tenn. 1992)). Issues regarding the credibility of witnesses,
the weight and value to be accorded their testimony, and the factual questions raised by the evidence
adduced at trial are to be resolved by the post-conviction court as the trier of fact. See Henley v.
State, 960 S.W.2d 572, 579 (Tenn. 1997). Therefore, we afford the post-conviction court’s findings


         2
            On appeal, the petitioner’s sole complaint of ineffective assistance relates to counsel’s cross-examination of
the victim. Therefore, we will limit our recitation of the facts to the evidence adduced pertinent to that single allegation.



                                                            -2-
of fact the weight of a jury verdict, with such findings being conclusive on appeal absent a showing
that the evidence in the record preponderates against those findings. Id. at 578.

        A claim of ineffective assistance of counsel is a mixed question of law and fact. See State
v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction court’s findings of
fact de novo with a presumption that those findings are correct. See Fields v. State, 40 S.W.3d 450,
458 (Tenn. 2001). However, we will review the post-conviction court’s conclusions of law purely
de novo. Id.

        “To establish ineffective assistance of counsel, the petitioner bears the burden of proving
both that counsel’s performance was deficient and that the deficiency prejudiced the defense.” Goad
v. State, 938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668, 687,
104 S. Ct. 2052, 2064 (1984)). In evaluating whether the petitioner has met this burden, this court
must determine whether counsel’s performance was within the range of competence required of
attorneys in criminal cases. See Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975).

        On appeal, the petitioner’s sole allegation of ineffective assistance of counsel is the degree
of cross-examination of the child victim. At the post-conviction hearing, counsel explained that he
limited his cross-examination to questions regarding the discussions the child victim had with
various authority figures concerning her testimony. Counsel stated that this questioning was an
effort to demonstrate that the child victim’s testimony had been influenced by other people.
Additionally, counsel stated that his limited cross-examination performed another function. It
limited the questions that the State could ask the child victim on redirect and prevented the State
from presenting the child victim’s more damaging prior consistent statements.

         This court has previously noted that “cross-examination is a strategic and tactical decision
of trial counsel which is not to be measured by hindsight.” State v. Kerley, 820 S.W.2d 753, 756
(Tenn. Crim. App. 1991). Moreover, “[a]llegations of ineffective assistance of counsel relating to
matters of trial strategy or tactics do not provide a basis for post-conviction relief.” Taylor v. State,
814 S.W.2d 374, 378 (Tenn. Crim. App. 1991). Further, we “acknowledge the unique difficulty of
cross-examining a child at trial, especially concerning the sensitive issue of sexual abuse.” Jimmy
Greene v. State, No. E2000-00426-CCA-R3-PC, 2001 WL 237343, at *10 (Tenn. Crim. App. at
Knoxville, Mar. 6, 2001). We conclude that the evidence does not preponderate against the trial
court’s finding that counsel made a strategic decision to conduct a limited cross-examination of the
child victim. As this decision appears based upon adequate preparation, we will not utilize hindsight
to examine the wisdom of this strategy. The petitioner has failed to meet his burden of proving by
clear and convincing evidence that he received the ineffective assistance of counsel.




                                                  -3-
                                III. Conclusion

Finding no error, we affirm the judgment of the post-conviction court.



                                             ___________________________________
                                             NORMA McGEE OGLE, JUDGE




                                       -4-